Citation Nr: 0516142	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02 13-836	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1975 to May 
1978, and from December 1978 to April 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim for service connection for 
Hepatitis C.  

In March 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.

In September 2003, the Board remanded the case to the RO for 
additional development.  Specifically, the Board directed the 
RO to request the veteran's VA treatment records from the VA 
Medical Center (VAMC) in Houston from September 1991.  The 
Board also directed the RO to send a follow-up request to 
obtain his medical records from MacGregor Medical 
Association, and to schedule him for a VA examination.  In 
March 2005, upon completion of these directives, the Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) continuing the denial of the claim and 
returned the case to the Board for further appellate 
consideration.

Unfortunately, because still further development is required 
before the Board can make a decision, this appeal is again 
being REMANDED to the RO via the AMC in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




REMAND

The veteran claims he contracted Hepatitis C while in the 
military.  He says the condition was diagnosed in 1999, 
approximately 18 years after separation from service in April 
1981.

The veteran has identified the following risk factors for 
exposure to Hepatitis C during military service:  intravenous 
(IV) drug use, i.e., heroin, unprotected sex with 
prostitutes, sharing razors and canteens with other soldiers, 
having his ear pierced, and receiving a Swine flu vaccine 
with an air gun.  The June 2004 VA examiner concluded the 
veteran's Hepatitis C was "most likely caused as a result of 
his IV drug use and sharing of IV needles as well as having 
unprotected sex with multiple sexual partners."  Because he 
used IV drugs and engaged in unprotected sex both during and 
after service, the VA examiner could not conclude whether the 
veteran contracted Hepatitis C during or after service 
without resorting to mere speculation.  The VA examiner did 
indicate the odds ratio of the veteran contracting the 
disease through IV drug use was 49.6.  An odds ratio for 
unprotected sex with multiple partners was not given.

No compensation shall be paid if the disability is a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. § 3.301.  So if, 
as the VA examiner indicated, the veteran contracted 
Hepatitis C through the use of IV drugs, he is not entitled 
to service connection regardless of whether infection 
occurred during or after service.  If he contracted Hepatitis 
C because he engaged in unprotected sex with prostitutes, 
however, the laws and regulations are less clear.

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
The residuals of a venereal disease, however, are not 
considered the result of willful misconduct so long as the 
initial infection occurred during active service.  38 C.F.R. 
§ 3.301(c)(1).  "Venereal disease" is defined as a 
contagious disease, as syphilis or gonorrhea, contracted 
through sexual intercourse.  See WEBSTER'S II NEW COLLEGE 
DICTIONARY, (2001).

It is arguable, although the veteran has not contended it 
here, that Hepatitis C is a venereal disease because it is a 
contagious disease that can be contracted through sexual 
intercourse (The Board notes, however, that it can be 
contracted through many other sources as well.)  So, in other 
words, if it is at least as likely as not (meaning 50 percent 
probability or greater) the veteran contracted Hepatitis C 
by engaging in unprotected sexual intercourse during service, 
then he is entitled to service connection.  And if, on the 
other hand, as mentioned, his Hepatitis C is primarily due to 
factors attributable to his willful misconduct - such as 
his acknowledged IV drug use, then service connection cannot 
be granted as a matter of law, irrespective of whether the 
infection occurred during/after service.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The VA examiner did not discuss whether it was more or less 
likely the veteran contracted Hepatitis C through IV drug use 
or unprotected sex.  Unfortunately an odds ratio was not 
given for the likelihood that he contracted the disease 
through unprotected sex.  So a remand is necessary to obtain 
a medical opinion concerning this.   See 38 C.F.R. 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration: 

1.  If possible, have the VA physician 
who examined the veteran in June 2004 
submit an addendum to the report of that 
evaluation.  Specifically, the physician 
is asked to provide the odds ratio for 
the veteran having contracted Hepatitis C 
by engaging in unprotected sexual 
intercourse with multiple partners, 
including prostitutes.  If possible, 
provide an opinion whether it is at least 
as likely as not (50 percent probability 
or greater) that he contracted Hepatitis 
C by engaging in unprotected sex or if it 
is more likely he contracted the disease 
from IV drug use.  If, for whatever 
reason, it is not possible to have that 
same VA examiner comment further, then 
obtain a medical opinion from another 
doctor equally qualified to make this 
important determination.  (Note:  if the 
latter situation arises, this may require 
having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whomever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if 
the supplemental report does not contain 
sufficient information to respond to 
the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




